EXHIBIT 32.1 CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 I herebycertify that: I have reviewed the Quarterly Report of International Baler Corp. on Form 10-Q for the quarter ending January 31, 2011 (the “Report”); To the best of my knowledge, the Report (i) fully complies with the requirements of section 13 (a) or 15 (d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)); and (ii) the information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of Waste Technology Corp. and its subsidiary during the period covered by this Report. Dated: March 14, 2011 /s/ D. Roger Griffin D. Roger Griffin Chief Executive Officer
